IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION

UNITED STATES OF AMERICA
CASE NO. 4:13-cr-00007-3

Vv.

Rashawn Ahamd Stewart,
Defendant.

 

ORDER

On February 4, 2019, Defendant Stewart petitioned the Court
to issue a recommendation to the Bureau of Prisons regarding the
length of his stay at a Residential Reentry Center (Doc. 894).
The Government responded in opposition to Defendant’s motion.

On November 1, 2019, Defendant was released from the
custody of the Bureau of Prisons and is presently serving his
supervised release term.

Because Defendant is no longer in custody, his motion is

DENIED AS MOOT.

SO ORDERED this YS" day of SPARC, 2020.
Lessee ae

WILLIAM T. MOORE, OR.
JUDGE, U.S. DISTRICT COURT
